  Case 1:19-cv-01197-LO-TCB Document 25 Filed 10/24/19 Page 1 of 2 PageID# 908




                                           IN THE UNITED STATES DISTRICT COURT
                                           FOR THE EASTERN DISTRICT OF VIRGINIA

       APPLICATION TO QUALIFY AS A FOREIGN ATTORNEY UNDER L OCAL CIVIL RULE 83.1(D) AND LOCAL
                                                              CRIMINAL RULE 57.4
                  In Case Number liis-cv-nQT-LO-TCB ^ Cag© Name                     usa v. Edward snowden
                  Party Represented by Applicant; Relief - Pefendanl Macmlllan Publishing Group, LLC

To; The Honorable Judges ofthe United States District Court for the Eastern District of Virginia

                                                            PERSONAL STATEMENT


FULL NAME(no initials, please)             ErtcJoel Feder
                                                      State           DC
Bar Identification Number        1048522
Firm Name     t3®vls Wright Tremalne LLP
Firm Phone #     202-973-4200                      Direct Dial #           202-973-4273               FAX#             202-973-4499

E-Mail Address              ericfeder@dwt.com
Office Mailing Address i 919 Pennsytvania Avenue NW.Suite 600. Washington. DC 20005

Name(s)offederal court(s) in which I have been admitted Sea attached list.

I certify that the rules of the federal court in the district In which I maintain my office extend a similar pro hac vice admission
privilege to members of the bar of the Eastern District of Virginia.

I have not been reprimanded in any court nor has there been any action in any court pertaining to my conduct or fitness as a
member of the bar.


I hereby certify that, within ninety(90)days before the submission ofthis application, I have read the Local Rules ofthis Court
and that my knowledge ofthe Federal Rules ofCivil Procedure, the Federal Rules of Criminal Procedure, and the Federal Rules of
Evidence is current.


I am       am not ^ a full-time employee ofthe United States of America, and if                               emption from the admission fee.

                                                                                                             nature)

1, the undersigned, do certify that 1 am a member of the bar of this Court, not related to the applicant; that 1 know the applicant
personally, that the said applicant possesses all ofthe qualifications required for admission to the bar of this Court; that 1 have
examined the applicant's personal statement. I affirm that his/her personal and professional character and standing are good, and
petition the court to admit the applleant pro hac vice.

                                                                                                                         /O
                                                                                                                          '
                                                        (Signature)                                                    (Date)
                                                                   Daniel Reing                                             73348

                                                                 (Typed or Printed Name)                               (VA Bar Number)
Court Use Only:

Clerk's Fee Paid-Jl-or Exemption Granted
The motion for admission is GRANTED                          or DENIED




                                                                                                            10
                                                                                                    (Date)
                     1j         vi
                     UiiLicJ iiai-Cb Distnct .Tucf^
Case 1:19-cv-01197-LO-TCB Document 25 Filed 10/24/19 Page 2 of 2 PageID# 909
